Title: To Thomas Jefferson from John Parrish, 27 October 1804
From: Parrish, John
To: Jefferson, Thomas


               

                  
                     Honoured friendThomas Jefferson
                  
                  Philada 10th Mo. 27th: 1804—
               
               My mind for many years have been engaiged in religious concern on account of the sufferings which are inflicted on the African Race more especially in the United States some of which I laid before thee when at the Federal City on my return from our Yerley Meeting in Virginia as they continue unredressed I remain deeply impressed with a weighty consideration thereof and beleive it right to offer to thy serious attention a few observations on the subject. The common reason or excuse for the delay of Justice in their case is that the Constitution does not allow the subject to come before the General Legislature previous to the Year 1808.—The 9th section relating merely to migration and importation cannot I apprehend be extended to an exclusion of that people already in the Country from the benifits of Goverment for if it ment that they should receive no countenance nor be protected in the enjoyment of those privilidges which are declared to be the unalienable rights of every man is it not absurd to make use of them in apportioning the number of representatives to Congress If threefifths of them are admited in constituting members of that body surely a member from one of these States must be in a very awkward situation when after taking his seat he is restrained from appearing on behalf of those he represents in this respect he must be considered as a mere cypher.—The Constitution is silent as to colour nor does it characterise any with the name of slave as this would have been obviously repugnant to the bill of rights ambiguous expressions are resorted to and the supreme Law of the Land which should be in the most clear intelligible unequivocal language is left for constructions which interested men may make extremely injurious to a helpless unoffending people. Whatever distinctions we may attempt they are men they are of one blood with us have the same feelings and are the workmanship of the same Almighty God objects of the same gracious redemtion which Christ our Blessed Lord has purchased for his rational creation and as they act uprightly according to the gift bestowed will be entitled to his heavenly acceptance.—Is it not then beneath the dignity of the statesmen the Christian and the Gentleman to accept a seat in Goverment through their means and at the same time abandon their cause as tho they wore no part of his constituants excuse my freedom. the exercise of my mind is deep and the subject of such importance that necessarily constrains to plainness. Thou hast with pertinance exclaimed in thy notes on Virginia—“With what execration shall the Statesman be loaded that suffers one half of the Citizens to trample on the rights of the other.” As Congress is the grand In Quest of the whole United States over whom thou in the permission of Divine Wisdom doest preside I earnestly beseech that this unhappy oppressed part of our fellow beings may claim the tender regard of thee and all who are intrusted with the reins of Government that your power may be exerted to the utmost for their relief and redress with out delay.—Goverment being of Divine institution and put into the hands of men as we are accountable beings it becomes highly interesting to our eternal felicity that a faithfull execution of the trust be solemnly impressive up on us that mercy and equity may be conscientiously and impartially adhered to.—
               through an apprehension of duty required in my advanced time of life I have presented the foregoing for thy serious consideration sincerely desiring thou mayest have no cause to repent when too late that opportunities for contributing thy aid in the cause of righteousness have been neglected. 
               from thy real friend
               
                  
                     John Parrish
                  
               
            